Robertson, J.
—The plaintiff’s attorney seems to have obtained the defendant’s consent to discontinue without the knowledge of the attorney, and allowed the latter to go on noticing the cause and taking the default of the plaintiff without applying to the court to enter an order of discontinuance. Although the default is excused, the attorney is entitled, to the costs he has been put to by the plaintiff’s neglect. .The default may therefore be opened, and an order for discontinuance entered, upon the plaintiff’s paying the cost of the term, being ten dollars, with any disbursements by the defendant’s attorneys, and the costs of opposing the motion fixed at ten dollars.